Citation Nr: 0830858	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  07-06 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1943 to 
November 1945.  He died in June 1998.  The appellant is 
advancing her appeal as the veteran's widow.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is claiming service connection for the cause of 
the veteran's death.  A copy of the veteran's death 
certificate listed the immediate cause of death as sepsis due 
to staphylococcus infection due to urinary tract infection 
(UTI).  Other significant conditions contributing to the 
veteran's death but not related to the immediate cause of 
death were chronic obstructive pulmonary disease (COPD), 
diabetes, vascular and Alzheimer's Dementias, history of 
prostate cancer, and myocardial infarction.  At the time of 
his death in June 1998, the veteran was not service-connected 
for any disability.

The veteran's DD 214 reflects that he was a recipient of the 
Bronze Star medal.  The appellant has submitted a copy of 
what appears to be written from the Secretary of the Navy in 
January 1947 revealing that the veteran was authorized to 
wear the Combat "V."  VA must determine whether the veteran 
engaged in combat with the enemy before the Board can proceed 
with appellate review.  Pursuant to 38 U.S.C.A. § 1154(b), 
the veteran's assertions regarding combat-related events will 
be accepted if consistent with the circumstances, conditions 
or hardships of such service.  In a statement received in 
November 1995, the veteran stated that after the bombing of 
the USS Franklin, he experienced headaches and lung problems.    

It is also noted that the appellant must still submit 
evidence establishing a casual nexus between an in-service 
event and the cause of the veteran's death.  See generally 
Kessel v. West, 13 Vet. App. 9 (1999).  Thus, if VA 
determines that the veteran engaged in combat, then a file 
review by an appropriate VA examiner might be necessary to 
ascertain the etiology of the cause of his death.

Additionally, in the aforementioned November 1995 statement, 
and in a September 1995 statement from K.P., it was noted 
that the veteran was treated at the Palto Alto VA medical 
center, Pittsburgh Diagnostic Clinic in Pittsburgh, 
Pennsylvania, and the Cleveland Diagnostic Clinic in 
Cleveland, Ohio, for headaches and a lung disability after 
discharge from service.  Although the appellant indicated 
that the veteran received treatment at the Palto Alto VA 
medical center and the RO obtained those reports, it is 
unclear if she knew of the treatment received in Pittsburgh 
and Cleveland.  The Board acknowledges that in April 2005 VA 
asked the appellant to complete and return an enclosed VA 
Form 21-4142 from a private physician or facility who had 
treated the veteran, and the appellant did not submit such 
information.  However, because notice of such treatment was 
furnished by the veteran prior to his demise, the Board finds 
that to ensure fairness, the appellant should be asked to 
submit Authorization and Consent to Release Information forms 
from those two facilities along with the dates of the 
veteran's treatment. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appellant and request 
that she provide a VA Form 21-4142 so 
that VA can request copies of pertinent 
medical records from the Pittsburgh 
Diagnostic Clinic and the Cleveland 
Diagnostic Clinic.  Once received, obtain 
the records and associate them with the 
claims folder.  If such records are not 
available, the appellant should be 
apprised of such and provided with an 
opportunity to submit the reports.

2.  Upon review of any additional 
evidence received and review of the 
veteran's service reports, if necessary, 
transfer the veteran's claims file to an 
appropriate examiner to determine whether 
it is at least as likely as not that the 
cause of the veteran's death is related 
to service or any service-related event.  
It is imperative that the claims file be 
made available to the examiner for 
review.  

A rationale for all opinions expressed 
should be provided.  If any opinion 
cannot be provided without resorting to 
speculation, the examiner should so 
indicate.

3.  If necessary, issue to the appellant 
a corrective VCAA notice letter under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159(b) (2007).  
See also Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  

4.  After completion of the above and any 
additional development, readjudicate the 
appellant's claims, with consideration of 
38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  If the benefits sought on 
appeal are not granted, the appellant and 
her representative should be provided 
with a supplemental statement of the case 
and the appellant should be afforded the 
appropriate opportunity to respond 
thereto. Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


